              Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 1 of 9



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0146-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU,
     RODRIGUE FODJO KAMDEM, and
13   CHRISTIAN FREDY DJOKO,
14                             Defendants.
15

16          This matter comes before the Court on Defendants’ amended motion to dismiss the
17   indictment (Dkt. No. 168). Having considered the parties’ briefing and the relevant record, the
18   Court hereby DENIES the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On August 1, 2019, a federal grand jury indicted Defendants on charges of cyberstalking
21   in violation of 18 U.S.C. § 2261A(2)(A)–(B) and conspiracy to commit cyberstalking in
22   violation of 18 U.S.C. § 371. (Dkt. No. 1 at 2–6.) The indictment alleges that Defendants
23   engaged in a campaign of electronic harassment against U.M., a gay man from Cameroon who
24   lives in Seattle. (See id.) As part of that alleged campaign, Defendants purportedly disseminated
25   private information about U.M.’s sexual orientation—including nude images of U.M. and his
26   husband—to the Cameroonian community. (See id. at 3–6.) Defendants allegedly committed

     ORDER
     CR19-0146-JCC
     PAGE - 1
              Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 2 of 9




 1   those acts with the intent to harass or intimidate U.M., and the indictment claims that Defendants

 2   succeeded in placing U.M. in reasonable fear of serious bodily injury to himself and his

 3   immediate family members. (See id.)

 4          Defendants now move to dismiss the indictment, arguing that the Government would

 5   violate the First Amendment if it applied § 2261A to the facts of this case. (See Dkt. No. 168 at

 6   28–34.) In the alternative, Defendants argue that the charges under § 2261A(2)(B) should be

 7   dismissed because § 2261A(2)(B) violates the First Amendment on its face. (See id. at 9–28.)

 8   II.    DISCUSSION
 9          A.       Defendants’ As-Applied Challenge
10          “There is no summary judgment procedure in criminal cases. Nor do the rules provide for
11   a pre-trial determination of the evidence.” United States v. Jensen, 93 F.3d 667, 669 (9th Cir.
12   1996) (quoting United States v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992)). Instead, Federal
13   Rule of Criminal Procedure 12(b) offers defendants a limited mechanism to raise defenses
14   pretrial. In assessing a pretrial defense, a court “should not consider evidence not appearing on
15   the face of the indictment.” See id. (quoting United States v. Marra, 481 F.2d 1196, 1199–1200
16   (6th Cir. 1973)). A court must also “presume the truth of the allegations in the charging
17   instruments.” See id. Furthermore, a court may dismiss the indictment only if the defense “can be
18   determined without a trial on the merits.” See Fed. R. Crim. Pro. 12(b)(3). A defense is capable

19   of pretrial determination “if trial of the facts surrounding the commission of the alleged offense

20   would be of no assistance in determining the validity of the defense.” United States v. Covington,

21   395 U.S. 57, 61 (1969); see, e.g., United States v. Chardón-Sierra, 2019 WL 3211256, slip op. at

22   4 (D.P.R. 2019) (denying an as-applied challenge because the indictment did not include the

23   defendant’s claim that her voicemails “criticize[d] . . . the colonial relationship between the

24   U..S.A. and Puerto Rico”); United States v. Edwards, 291 F. Supp. 3d 828, 833–34 (S.D. Ohio

25   2017) (concluding that an as-applied challenge was premature because the challenge required the

26   court to review the context of Facebook posts and the defendant’s intent in posting the material);


     ORDER
     CR19-0146-JCC
     PAGE - 2
                 Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 3 of 9




 1   United States v. Mayfield, 2017 WL 4325616, slip op. at 2–3 (D. Neb. 2017) (rejecting an as-

 2   applied challenge because it was up to the jury to look at the context of the defendant’s

 3   statements to determine if they were true threats).

 4          Here, Defendants’ as-applied challenge extensively relies on disputed facts that do not

 5   appear in the indictment. For example, the indictment says nothing about U.M. committing

 6   immigration fraud. (See generally Dkt. No. 1.) Yet Defendants argue that their decision to post

 7   illicit images of U.M. was constitutionally protected because those images were, in fact,

 8   “evidence of a criminal conspiracy as they documented how [U.M.] and his ‘husband’ were
 9   posing as a married happy couple.” (See Dkt. No. 168 at 30–31) (emphasis in original). The
10   Government disputes that U.M. was in a fraudulent marriage, (Dkt. No. 174 at 4 n.2), and it is up
11   to the jury to decide whether the Government or Defendants are correct, see Fed. R. Crim. Pro.
12   12(b)(3). Accordingly, Defendants’ as-applied challenge is premature, and the Court DENIES
13   the challenge without prejudice. See United Chardón-Sierra, 2019 WL 3211256, slip op. at 4;
14   Edwards, 291 F. Supp. 3d 828 at 833–34; Mayfield, 2017 WL 4325616, slip op. at 2–3.
15          B.       Defendants’ Facial Challenge
16          In contrast to Defendants’ as-applied challenge, Defendants’ facial challenge presents a
17   question of law that can be determined without reference to extrinsic evidence and without a trial
18   on the merits. Accordingly, the Court can and will address that challenge now.

19          Defendants’ facial challenge consists of two separate arguments. First, Defendants argue

20   that § 2261A(2)(B) is substantially overbroad because it criminalizes a large amount of protected

21   speech, from President Donald Trump’s tweets to cartoonists’ depictions of the Prophet

22   Muhammed. (See Dkt. No. 168 at 9–19.) Second, Defendants argue that § 2261A(2)(B) is a

23   content-based regulation on speech that is subject to and fails strict scrutiny. (See Dkt. No. 168 at

24   19–28.) The Court concludes that both arguments were either explicitly or implicitly rejected by

25   the Ninth Circuit in United States v. Osinger, 753 F.3d 939 (9th Cir. 2014).

26          //


     ORDER
     CR19-0146-JCC
     PAGE - 3
              Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 4 of 9




 1                   1.     Overbreadth

 2          To succeed on a First Amendment “overbreadth” challenge, a person must show that “a

 3   substantial number of [the challenged statute’s] applications are unconstitutional, judged in

 4   relation to the statute’s plainly legitimate sweep.” United States v. Stevens, 559 U.S. 460, 473

 5   (2010) (quoting Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 449 n.6

 6   (2008)). This standard is exacting: the Supreme Court has said that the overbreadth doctrine

 7   should be employed “only as a last resort,” Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973),

 8   and that “[r]arely, if ever, will an overbreadth challenge succeed against a law or regulation that
 9   is not specifically addressed to speech or to conduct necessarily associated with speech.”
10   Virginia v. Hicks, 539 U.S. 113, 124 (2003).
11          In Osinger, the Ninth Circuit rejected an overbreadth challenge to the 2006 version of
12   § 2261A. At the time, the statute imposed criminal penalties on anyone who
13          with the intent . . . (A) to kill, injure, harass, or place under surveillance with intent
            to kill, injure, harass, or intimidate, or cause substantial emotional distress to a
14          person in another State or tribal jurisdiction or within the special maritime and
            territorial jurisdiction of the United States . . . uses the mail, any interactive
15          computer service, or any facility of interstate or foreign commerce to engage in a
16          course of conduct that causes substantial emotional distress to that person or places
            that person in reasonable fear of the death of, or serious bodily injury to, [that
17          person, a member of the immediate family of that person, or a spouse or intimate
            partner of that person].
18
     18 U.S.C. § 2261A(2)(A) (2006). The Ninth Circuit concluded that the statute was not
19
     substantially overbroad because it criminalizes a “course of conduct,” thereby making “the
20
     proscribed acts . . . tethered to . . . underlying criminal conduct and not to speech.” Osinger, 753
21
     F.3d at 944 (emphasis in original). In addition, the Ninth Circuit found it “difficult to imagine
22
     what constitutionally-protected speech would fall under [the statute’s] prohibitions” given that
23
     “the statute requires both malicious intent on the part of the defendant and substantial harm to the
24
     victim.” Id. (quoting United States v. Petrovic, 701 F.3d 849 (8th Cir. 2012)).
25
            The Court is, of course, required to apply controlling Ninth Circuit precedent. See Hart v.
26


     ORDER
     CR19-0146-JCC
     PAGE - 4
              Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 5 of 9




 1   Massanari, 266 F.3d 1155, 1170 (9th Cir. 2001). And on its face, Osinger would seem to control

 2   here. However, Defendants argue that Osinger does not dictate the outcome in this case for three

 3   reasons. First, Defendants claim that the 2013 amendments to § 2261A broadened the statute to

 4   such an extent that Osinger no longer applies. (See Dkt. No. 168 at 13–14.) Second, Defendants

 5   claim that recent Supreme Court decisions have “cast [Osinger] into doubt.” (See Dkt. No. 181 at

 6   9.) And third, Defendants invite the Court to reconsider Osinger and “conduct the

 7   . . . overbreadth test anew.” (Id. at 3.) The Court finds none of these reasons persuasive.

 8                          i.      Changes to § 2261A
 9          In 2013, Congress amended the relevant portions of § 2261A to read as follows:
10          Whoever . . . (2) with the intent to kill, injure, harass, intimidate, or place under
            surveillance with intent to kill, injure, harass, or intimidate another person, uses the
11          mail, any interactive computer service or electronic communication service or
            electronic communication system of interstate commerce, or any other facility of
12          interstate or foreign commerce to engage in a course of conduct that—
13                   ...
14                   (B) causes, attempts to cause, or would be reasonably expected to cause
                     substantial emotional distress to [that person, an immediate family member
15                   of that person, or a spouse or intimate partner of that person],
16          Shall be punished as provided in section 2261(b) of this title.
     18 U.S.C. § 2261A(2)(B) (I Supp. II 2013–2015) (emphasis added). In amending § 2261A,
17
     Congress changed the statute’s intent requirement by adding “intimidate” and removing “cause
18
     substantial emotional distress.” 1 Congress also clarified that two facilities of interstate or foreign
19
     commerce—“electronic communication service[s]” and “electronic communication system[s]”—
20

21

22

23   1
       The amended statute also refers to “course[s] of conduct . . . that . . . attempt[] to
24   cause . . . substantial emotional distress.” 18 U.S.C. § 2261A(2)(B). The meaning of this
     language is unclear. Perhaps when Congress referred to “course[s] of conduct” “attempting” to
25   achieve a certain goal, Congress meant to refer to the defendant’s intent. However, Defendants
     do not discuss how Congress changed the intent requirement in § 2261A. Accordingly, the Court
26   does not take a position that language’s meaning.

     ORDER
     CR19-0146-JCC
     PAGE - 5
              Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 6 of 9




 1   are expressly covered by the statute. 2 In addition, Congress eliminated the requirement that a

 2   defendant direct their course of conduct towards “a person in another State or tribal jurisdiction

 3   or within the special maritime and territorial jurisdiction of the United States.” Congress also

 4   broadened the statute to cover scenarios where the defendant’s behavior causes (or would be

 5   expected to cause) substantial emotional distress to certain people besides the defendant’s

 6   intended victim. Finally, Congress prohibited courses of conduct that “would be reasonably

 7   expected to cause substantial emotional distress” even if the course of conduct does not actually

 8   cause such distress.
 9          Defendants focus on this last change, arguing that it broadens § 2261A(2)(B) to such an
10   extent that Osinger is no longer good law. (See Dkt. No. 168 at 13–14.) Yet Osinger focused on
11   two core elements of § 2261A that Congress retained: the statute still prohibits “courses of
12   conduct” and still requires “malicious intent.” See 753 F.3d at 944. According to Osinger, these
13   elements tether the statute’s proscribed acts to conduct, not speech, and make it “difficult to
14   imagine what constitutionally protected speech would fall under [the statute’s] prohibitions.” Id.
15   Given that these elements remain the same, the Court cannot say that the statute now excessively
16   targets protected speech simply because Congress broadened the statute to cover courses of
17   conduct that are reasonably expected to but do not actually cause substantial emotional distress.
18   While the statute is broader, its fundamental nature—as construed by the Ninth Circuit in

19   Osinger—remains the same. 3

20
     2
       In all likelihood, these facilities were already covered by the 2006 version of the statue, which
21   applied to courses of conduct that used “any interactive computer service[] or any facility of
     interstate or foreign commerce.” 18 U.S.C. § 2261A (2006).
22
     3
       The Court admits that it is skeptical of how Osinger construed § 2261A. The Court struggles to
23   see how the phrase “course of conduct” uniquely focuses the statute towards conduct rather than
     speech. After all, a course of conduct is defined as “a pattern of conduct composed of 2 or more
24   acts, evidencing a continuity of purpose,” 18 U.S.C. § 2266(2), and nothing in § 2261A(2)(B)
25   prevents that “pattern of conduct” from being composed of two or more acts of speech—as this
     case shows. Moreover, the Court does not find it “difficult to imagine” a pattern of speech that is
26   constitutionally protected even if it is both intended to harass and either causes or could
     reasonably be expected to cause substantial emotional distress. People often viciously harass

     ORDER
     CR19-0146-JCC
     PAGE - 6
              Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 7 of 9




 1                          ii.     Recent Supreme Court Decisions

 2          Defendants cite to several Supreme Court cases decided after Osinger and suggest that

 3   the Court should follow those cases instead of Osinger. (See Dkt. Nos. 168 at 14, 181 at 9, 190 at

 4   3.) However, none of those cases involved an overbreadth challenge, a law that regulated a

 5   “course of conduct,” or a law that contained a “malicious intent” requirement similar to the one

 6   found in § 2261A(2)(B). Instead, those cases addressed the following issues: (1) whether

 7   regulations of “professional speech” should be subject to a lower level of scrutiny, Nat’l Inst. of

 8   Family & Life Advocs. v. Becerra, 138 S. Ct. 2361, 2371–76 (2018); (2) whether ordinary
 9   “rule[s] of construction” dictate that 18 U.S.C. § 875(c) contains a scienter requirement, Elonis v.
10   United States, 135 S. Ct. 2001, 2009–13 (2015) (“Given our disposition, it is not necessary to
11   consider any First Amendment issues.”); and (3) whether Congress could generally bar robocalls
12   while specifically allowing robocalls “made solely to collect a debt owed to or guaranteed by the
13   United States,” Barr v. Am. Assoc. of Pol. Consultants, Inc., 140 S. Ct. 2335, 2346–47 (2020)
14   (quoting 42 U.S.C. § 226(b)(1)(A)(iii)). In addressing those issues, the Supreme Court neither
15   explicitly nor implicitly overruled Osinger. Consequently, the Court must follow Osinger until a
16

17   others with words that do not rise to the level of true threats, are not defamatory, and do not fall
     under any other category of unprotected speech. One need only look to the internet for countless
18   examples. See Jessica Guyn, If You’ve Been Harassed Online, You’re Not Alone. More than Half
     of Americans Say They’ve Experienced Hate, USA Today (Feb. 13, 2019, 6:00 a.m.),
19   https://www.usatoday.com/story/news/2019/02/13/study-most-americans-have-been-targeted-
     hateful-speech-online/2846987002/ (“More than half of Americans—53 percent—say they were
20
     subjected to hateful speech and harassment in 2018.”).
21          But the Court’s view about § 2261A is not what matters. What does matter is that the
     Ninth Circuit already held that § 2261A is not overbroad. See Osinger, 753 F.3d at 944. The
22
     Court must respect that holding, and the Court will not use the slight changes to § 2261A as an
23   excuse to impose the Court’s own view. As the Ninth Circuit has explained,
            Binding authority . . . cannot be considered and cast aside; it is not merely evidence
24
            of what the law is. Rather, caselaw on point is the law. If a court must decide an
25          issue governed by a prior opinion that constitutes binding authority, the later court
            is bound to reach the same result, even if it considers the rule unwise or incorrect.
26   Hart, 266 F.3d at 1170.

     ORDER
     CR19-0146-JCC
     PAGE - 7
               Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 8 of 9




 1   higher court says otherwise.

 2                           iii.    Conducting the Overbreadth Analysis Anew

 3           Finally, Defendants ask the Court to conduct the overbreadth analysis anew. (See Dkt.

 4   No. 181 at 3.) The Court declines Defendants’ invitation. For even if the Court believed that

 5   Osinger misinterpreted § 2261A or misapplied Supreme Court precedent, the Court must follow

 6   Osinger “unless and until overruled by a body competent to do so.” Hart, 266 F.3d at 1170.

 7                   2.      Strict Scrutiny

 8           Defendants also suggest that the Court may freely hold that § 2261A(2)(B) fails strict
 9   scrutiny because Osinger did not address whether § 2261A is a content-based regulation subject
10   to strict scrutiny. (See Dkt. No. 168 at 14–15, 19–28) (arguing that Osinger is distinguishable
11   because “[Defendants] arguments here are different than those raised in Osinger”). Admittedly,
12   the precise difference between strict scrutiny analysis and the overbreadth doctrine is anything
13   but clear. See Parallel Doctrinal Bars: The Unexplained Relationship Between Facial
14   Overbreadth and “Scrutiny” Analysis in the Law of Freedom of Speech, 11 Elon L. Rev. 95,
15   110–22 (2019). But whatever the precise difference may be, the Supreme Court has said that a
16   law is subject to and fails strict scrutiny only if the law “in all its applications directly restricts
17   protected First Amendment activity and does not employ means narrowly tailored to serve a
18   compelling governmental interest.” Secretary of State of Md. v. Joseph H. Munson Co., Inc., 467

19   U.S. 974, 965 n.13 (1984). Osinger rejected the idea that § 2261A “in all its applications directly

20   restricts protected First Amendment activity”; indeed, Osinger concluded that § 2261A primarily

21   regulates conduct, not speech. See 753 F.3d at 944. Thus, Osinger forecloses Defendants’

22   separate facial challenge even though Osinger did not expressly address whether § 2261A is a

23   content-based regulation on speech that is subject to strict scrutiny. The Court therefore DENIES

24   Defendants’ facial challenge.

25   III.    CONCLUSION

26           For the foregoing reasons, the Court DENIES Defendants’ motion to dismiss the


     ORDER
     CR19-0146-JCC
     PAGE - 8
              Case 2:19-cr-00146-JCC Document 197 Filed 08/19/20 Page 9 of 9




 1   indictment (Dkt. No. 168). The Court also DENIES as moot Defendants’ previously filed motion

 2   to dismiss (Dkt. No. 138).

 3          DATED this 19th day of August 2020.




                                                      A
 4

 5

 6
                                                      John C. Coughenour
 7                                                    UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 9
